(PAGE NUMBERS REFER TO PAPER DOCUMENT ONLY)
 
EXHIBIT 10.6
 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of January 26, 2011,
is by and among Bella Pictures Holdings, LLC, a Delaware limited liability
company (“Buyer”), Bella Pictures, Inc., a Delaware corporation (the “Company”),
CPI CORP., a Delaware corporation (“CPI”), and, with respect to Sections 4.3,
4.5, 4.6, 4.7, 6.1, 6.3, 6.4 and 6.7 and Article 7 of the Agreement only,
Foundation Capital IV, L.P. (“Foundation Capital”).  Capitalized terms used but
not defined throughout this Agreement are defined in Section 7.2.
 
RECITALS
 
A.           The Company is a provider of wedding photography and videography
services and products and wedding album products (collectively, the “Business”).
 
B.           Pursuant to this Agreement, the Company desires to sell to Buyer,
and Buyer desires to purchase from the Company, the Purchased Assets, on the
terms and conditions set forth herein.
 
AGREEMENT
 
In consideration of the mutual promises and agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:
 
 
ARTICLE 1                      
 
PURCHASE AND SALE OF THE PURCHASED ASSETS
 
Section 1.1 Purchase and Sale of Assets.  At the Closing, as described in
Article 5, the Company shall sell, transfer, assign and deliver to Buyer, and
Buyer shall purchase, accept, assume and receive, all right, title and interest
in and to the Purchased Assets free and clear of any lien, mortgage, pledge,
claim, security interest, imperfection in title or other third party right or
interest of any kind whatsoever (“Liens”).  At the Closing, the Company shall
transfer and assign to Buyer, and the Buyer shall accept and assume, the Assumed
Liabilities.
 
Section 1.2 Purchased Assets.  The “Purchased Assets” are all of the assets,
properties, rights and claims of the Company other than as specifically provided
pursuant to Section 1.3 below.  Without limiting the generality of the
foregoing, the Purchased Assets shall include the following:
 
(a) all accounts receivable, and any payments from account debtors of the
Company in respect of such accounts receivable;
 
(b) all inventory relating to the Business (including raw materials, work in
process, samples, supplies and finished goods) located at the Company’s
facilities, in transit to or from the Company’s facilities, or held by the
Company, its contractors, or third-party warehouses or vendors;
 
 
 
 
 
(c) all machinery, equipment, office furnishings, display racks, shelves,
decorations, fixtures and supplies relating to the Business, whether owned or
leased;
 
(d) all Intellectual Property (or rights thereto) owned or held for use by the
Company, goodwill, customer files, lists of customers, suppliers and vendors,
rights and claims under sales contracts, customer orders, service agreements,
purchase orders, dealer and distributorship agreements and other similar
commitments, telephone numbers, web sites, domain names, e-mail addresses (but
for the avoidance of doubt not any personal email addresses used by employees of
the Company (e.g., hotmail or gmail)) and other technologies and communication
systems (including related computer hardware and software);
 
(e)  all rights in, to and under the Contracts set forth on Schedule 1.2(e),
including all open customer orders set forth thereon and all receivables due
after the Closing Date pursuant to such Contracts (the “Transferred Contracts”);
 
(f) all books, records, files, papers and documents relating to the Purchased
Assets or the operations of the Business;
 
(g) all computer hardware (including desktop and laptop computers and other
systems hardware and networking and communications hardware) and all operating
systems and software programs used in connection therewith; and all manuals,
forms, guides and other materials used in connection therewith;
 
(h) all prepaid expenses (other than with respect to Excluded Liabilities and
Obligations) and deferred charges;
 
(i) all claims, causes of action, choses in action, rights of recovery, defenses
or counterclaims and rights of set-off of any kind relating to any Purchased
Assets and Assumed Liabilities and the right to make claims under and other
benefits of all contracts of insurance with respect to any of the Purchased
Assets or Assumed Liabilities;
 
(j) the network of photographers and videographers used by the Company (the
“Photographer Network”) and all relationships and goodwill associated therewith
and all rights of the Company to photographer/videographer marketing materials
of the Company, including all rights of the Company to photographer/videographer
bios, testimonials and portfolios, if any; provided that, for the avoidance of
doubt, the transferability of any contracts with photographers and videographers
and all rights of the Company to such marketing materials are subject in all
respects to Section 6.6 below; and
 
(k) $1,500,000 in cash (the “Transferred Cash”);
 
provided, however, that the definition of the Purchased Assets shall not include
any items defined as Excluded Assets in Section 1.3 below.
 
Section 1.3 Excluded Assets.  The following assets (the “Excluded Assets”) shall
not be sold or transferred to Buyer:
 
 
 
2
 
 
 
(a) all cash, cash equivalents and marketable securities (other than the
Transferred Cash);
 
(b) Company Benefit Plans;
 
(c) the organizational documents, seals, minute books and other documents of the
Company relating exclusively to the organization, maintenance and existence of
the Company as a legal entity, including taxpayer and other identification
numbers; Tax information and Tax records;
 
(d) prepaid Taxes and prepaid expenses with respect to Excluded Liabilities and
Obligations;
 
(e) Tax Refunds to the Company and deposits pertaining to Tax obligations of the
Company;
 
(f) all Contracts other than the Transferred Contracts;
 
(g) all claims, causes of action, choses in action, rights of recovery, defenses
or counterclaims and rights of set-off of any kind (including rights under and
pursuant to all warranties, representations and guarantees made by suppliers of
products, materials or equipment or components thereof) relating to any Excluded
Assets and Excluded Liabilities and Obligations; and
 
(h) all rights of the Company under this Agreement.
 
Section 1.4 Assumed Liabilities.  At Closing, the Buyer shall assume and become
responsible for all of the Assumed Liabilities.
 
Section 1.5 Excluded Liabilities and Obligations.  The Buyer shall not assume
and shall not be liable or responsible for any obligations or liabilities of the
Company unless specifically set forth in Section 1.4, which excluded liabilities
include, but are not limited to, the following obligations or liabilities of the
Business, the Company or any Affiliate thereof, or any claim against any of the
foregoing, of any kind, whether known or unknown, contingent, absolute or
otherwise (the “Excluded Liabilities and Obligations”):
 
(a) indebtedness owing to any Person;
 
(b) Taxes of the Company of any kind (other than sales Tax liabilities relating
exclusively to engagements and weddings shot after the Closing pursuant to the
terms of the Transferred Contracts);
 
(c) liabilities and obligations arising out of the employment of any individual
or engagement of any individual as an independent contractor by the Company,
including (i) liabilities or obligations arising under Company Benefit Plans or
any employment contract; (ii) retention bonuses, Severance Payments or other
amounts payable solely as a result of the sale of the Business by the Company to
employees under employment contracts or otherwise; and (iii)
 
 
 
3
 
 
any claim brought by any employee or former employee arising out of such
individual’s employment or engagement by the Company;
 
(d) the Company Closing Costs;
 
(e) other than as specifically set forth in the definition of Assumed
Liabilities with respect to certain Transferred Contracts, all liabilities and
obligations to Affiliates of the Company, officers, managers, directors,
stockholders and creditors of the Company or any Affiliate of the Company,
including dividends declared or payable to any stockholders of the Company;
 
(f) all liabilities relating to any Company Benefit Plan or the failure of the
Company to comply with any law;
 
(g) other than as specifically set forth in the definition of Assumed
Liabilities, all accounts payables of the Company including any payables to
photographers and videographers arising from services rendered prior to Closing;
 
(h) any obligation of the Company to indemnify any Person by reason of the fact
that such Person was a director, officer, manager, employee or agent of the
Company or was serving at the request of the Company as a partner, trustee,
director, officer, employee or agent of another entity; and
 
(i) all liabilities and obligations relating to products sold by or on behalf of
the Company prior to the Closing or pursuant to any lease or other agreement of
the Company (other than as specifically set forth in the definition of Assumed
Liabilities).
 
Section 1.6 Consideration.  On the Closing Date, as consideration for the
Purchased Assets, in addition to the assumption by Buyer of the Assumed
Liabilities, Buyer will issue to the Company 5 Class A Units in the Buyer (the
“Class A Units”).
 
Section 1.7 Purchase Price Allocation.  To the extent requested by either party
in connection with the filing of any tax returns with respect to the
transactions contemplated hereunder, the parties shall negotiate in good faith
to reach an agreement regarding the allocation of consideration among the
Purchased Assets.  In connection with the determination thereof, the parties
shall cooperate with each other and provide such information as any of them
shall reasonably request.
 
ARTICLE 2


REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
Except as set forth in the disclosure schedules delivered by the Company to
Buyer on the date of this Agreement (collectively, such schedules being referred
to herein as the “Disclosure Schedule”), the Company hereby represents and
warrants to Buyer that the statements contained in this Article 2 are true,
correct and complete as of the date hereof:


Section 2.1 Organization; Good Standing.  The Company is a Delaware corporation,
and is duly organized, validly existing and in good standing under the laws of
the State of
 
 
 
4
 
 
Delaware and has all requisite corporate power and authority to own, lease and
operate its assets, properties and business and to carry on its business as now
being conducted.  The Company does not have any Subsidiaries.
 
Section 2.2 Authorization.  The Company has all requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and the Transaction Documents to which it is a party.  The execution and
delivery of this Agreement and the Transaction Documents to which the Company is
party, the performance by the Company of its obligations hereunder and
thereunder and the consummation by the Company of the transactions contemplated
hereby and thereby have been duly authorized by the Company.  This Agreement and
the Transaction Documents have been duly executed and delivered by the Company
and constitute the legal, valid and binding obligation of the Company,
enforceable against it in accordance with their respective terms, except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting the rights of creditors generally,
and the availability of equitable remedies.
 
Section 2.3 Consents and Approvals.  No consent, approval, order or
authorization of, or registration, declaration or filing with, or notice to, any
governmental authority or other Person is required to be made or obtained by the
Company in connection with the authorization, execution, delivery and
performance of this Agreement and the Transaction Documents, or the consummation
of the transactions contemplated hereby and thereby.
 
Section 2.4 No Violation.  The execution, delivery and performance by the
Company of this Agreement and the Transaction Documents and the consummation of
the transactions contemplated hereby and thereby will not: (a) result in the
breach of any of the terms or conditions of, or constitute a default under, any
Transferred Contract or any material Contract; (b) violate or conflict with any
Laws; (c) violate any provision of the organizational documents of the Company;
or (d) result in the creation or imposition of any Lien upon any Purchased
Asset.
 
Section 2.5 No Brokers or Finders.  Neither the Company nor any Affiliate of the
Company has retained any broker or finder, made any statement or representation
to any Person that would entitle such Person to, or agreed to pay, any broker’s,
finder’s or similar fees or commissions in connection with the transactions
contemplated by this Agreement which are or may be payable by the Buyer.
 
Section 2.6 Financial Statements.  Schedule 2.6 contains the audited balance
sheets and statements of income, cash flow and changes in owners’ equity of the
Company as of, and for the annual periods ended, December 31, 2008 and December
31, 2009 (the “Annual Financial Statements”) and unaudited balance sheets and
statements of income, cash flow and changes in owners’ equity for the annual
period ended December 31, 2010 (the “2010 Financial Statements” and together
with the Annual Financial Statements, the “Financial Statements”).  Each of the
Financial Statements fairly and accurately presents the Company’s financial
condition, assets and liabilities as of the respective dates and the results of
operations, retained earnings, cash flows and changes in financial position as
of the date thereof and for the periods covered thereby, and has been prepared
in accordance with GAAP consistently applied throughout the periods covered
thereby (except that the 2010 Financial Statements do not have
notes).  Schedule 2.6(a) sets forth a true and correct list of all Deposits and
Remittances as of the date hereof under any Transferred
 
 
 
5
 
 
Contract.  Schedule 2.6(b) sets forth a true and correct list of all account
payables of the Company as of the date hereof.  Schedule 2.6(c) sets forth a
true and correct list of all amounts due by customers of the Company as of the
date hereof under the Transferred Contracts.  Schedule 2.6(d) sets forth a true
and correct list of the retail value of all products and services remaining to
be fulfilled under all agreements with customers included in the Transferred
Contracts in the aggregate by product/service categories (e.g., wedding
services, albums, dvds).
 
Section 2.7 Absence of Undisclosed Liabilities.  The Company does not have any
debts, liabilities or obligations of any material nature affecting the Business
or the Purchased Assets (whether accrued or unaccrued, absolute or contingent,
direct or indirect, asserted or unasserted, known or unknown, choate or
inchoate, perfected or unperfected, liquidated or unliquidated, or otherwise,
and whether due or to become due) except those (a) set forth in the Financial
Statements in the amounts set forth therein, which have not been paid or
discharged since the date thereof, or (b) incurred since December 31, 2010 in
amounts that are not material to the Business or the Purchased Assets,
individually or in the aggregate.
 
Section 2.8 Absence of Changes or Events.  Since January 1, 2010, the Company
has conducted the Business only in the ordinary course of business.
 
Section 2.9 Assets.  As of the Closing, the Company has good and marketable
title to all of the Purchased Assets, free and clear of any and all Liens.
 
Section 2.10 Contracts.  Schedule 2.10 sets forth a true, correct and complete
list of all of the contracts, agreements, licenses, commitments, obligations and
understandings, in any case whether written or oral, to which the Company is
party which are currently in effect and are material to the Business including
all open customer orders, whether or not such open customer orders are material
(the “Contracts”).  The Company has provided Buyer with true and correct copies
of all Contracts, including all amendments, waivers and other modifications
thereof.  The Company is not in material default, nor has any event occurred
which with the giving of notice or passage of time or both would constitute a
material default, under any Contract.  To the knowledge of the Company, no other
party to any Contract is in material default thereunder nor has any event
occurred which with the giving of notice or the passage of time or both would
constitute a material default by any other party to any such Contract.  Each
Contract is in full force and effect and to the knowledge of the Company is
valid and enforceable against the other party thereto in accordance with its
terms.
 
Section 2.11 Litigation.  Since January 1, 2007 there has been no, and there is
currently no, suit, action, proceeding, investigation, claim or order
(collectively, “Proceedings”) pending or, to the knowledge of the Company,
threatened against the Company with respect to the Business or the Purchased
Assets, before any court, or before any governmental authority.  None of the
Company or, to the knowledge of the Company, any Affiliate thereof (a) is
subject to any judgment, order or decree of any court or governmental authority;
or (b) is engaged in any legal action to recover monies due it or for damages
sustained by it or to cause a third party to act or refrain from acting in a
certain manner.  Section 2.11 of the Disclosure Schedule sets forth a
description of any communications, complaints and analysis regarding the use of
the name “Bella” in the operation of the Business.  Other than as set forth on
Section 2.11 of the Disclosure
 
 
6
 
 
Schedule, to the knowledge of the Company, the Company’s use of the name “Bella”
in the operation of the Business does not infringe on the intellectual property
rights of any third party.
 
Section 2.12 Compliance with Applicable Laws.  The Company is and has been since
January 1, 2007, in material compliance with all Laws in connection with the
conduct, ownership, use, occupancy or operation of the Business and the
Purchased Assets.
 
Section 2.13 Photographer Network.  Each of the photographers and videographers
in the Photographer Network of the Company are set forth Section 2.13 of the
Disclosure Schedule.  To the knowledge of the Company, the Photographer Network
is substantially intact.  To the knowledge of Mitchell Rhodes and Tahra
Mackinson, the Company has not received any notification from any Person in the
Photographer Network that such Person may not continue working with the Business
after the Closing.  There is no Proceeding pending or, to the knowledge of the
Company, threatened against the Company by any Person in the Photographer
Network.  The Company has a valid right to use the photography and/or
videography portfolios for each member of the Photographer Network.
 
Section 2.14 Chargeback Liabilities.  Any obligations of the Business and the
Company due to credit card chargebacks occurring after the Closing, relating to
performance by the Company under the Transferred Contracts prior to the Closing,
shall not exceed $235,000 in the aggregate.
 
ARTICLE 3                      
 
REPRESENTATIONS AND WARRANTIES OF BUYER AND CPI
 
Each of Buyer and CPI hereby represent and warrant to the Company that the
statements contained in this Article 3 are true, correct and complete as of the
date hereof:
 
Section 3.1 Organization; Good Standing.  Buyer is a Delaware limited liability
company, and is duly organized, validly existing and in good standing under the
laws of the State of Delaware and has all requisite limited liability company
power and authority to own, lease and operate its assets, properties and
business and to carry on its business as now being conducted.  Buyer does not
have any Subsidiaries.
 
Section 3.2 Authorization.  The execution and delivery of this Agreement and the
Transaction Documents to which Buyer or CPI is a party, the performance by Buyer
and CPI of its obligations hereunder and thereunder and the consummation by
Buyer of the transactions contemplated hereby and thereby have been duly
authorized by all necessary organizational action and no other act or proceeding
on the part of Buyer and CPI is necessary.  Buyer and CPI have all requisite
power and authority to enter into, execute and deliver this Agreement and the
Transaction Documents to which Buyer and CPI are a party and to perform their
obligations hereunder and thereunder.  Assuming the due authorization, execution
and delivery hereof by the Company, this Agreement and the Transaction Documents
to which Buyer or CPI is a party constitute the valid and legally binding
obligations of Buyer or CPI, enforceable in accordance with their terms, except
as enforcement may be limited by applicable bankruptcy, insolvency,
 
 
 
 
7
 
 
reorganization, moratorium and other similar laws affecting the rights of
creditors generally, and the availability of equitable remedies.
 
Section 3.3 No Violation.  The execution, delivery and performance by Buyer and
CPI of this Agreement and the Transaction Documents to which Buyer or CPI is a
party and the consummation of the transactions contemplated herein and therein
by Buyer and CPI do not and will not (a) result in the breach of any of the
terms or conditions of, or constitute a default under, any material contracts,
agreements, licenses, commitments, obligations and understandings, in any case
whether written or oral, to which Buyer or CPI is a party; (b) violate or
conflict with any Laws; or (c) violate any provision of the certificate of
incorporation, bylaws, limited liability company agreement or other
organizational documents of Buyer and CPI.
 
Section 3.4 Consents and Approvals.  No consent, approval or authorization of,
or declaration, filing or registration with, any governmental authority is
required to be made or obtained by Buyer or CPI in connection with Buyer’s or
CPI’s authorization, execution and delivery of this Agreement or the Transaction
Documents to which Buyer or CPI is a party, the performance by Buyer or CPI of
its obligations hereunder and thereunder, and the consummation by Buyer and CPI
of the transactions contemplated hereby and thereby.
 
Section 3.5 No Brokers or Finders.  Neither Buyer nor CPI, or any Affiliate of
either of them, has retained any broker or finder, made any statement or
representation to any Person that would entitle such Person to, or agreed to
pay, any broker’s, finder’s or similar fees or commissions in connection with
the transactions contemplated by this Agreement for which the Company may be
liable.
 
Section 3.6 Sufficient Funds.  CPI has available, and Buyer will have available,
sufficient funds to enable it to fulfill the Company’s obligations pursuant to
the Assumed Liabilities in full as they become due.
 
Section 3.7 Limited Liability Company Interests. As of immediately prior to the
Closing, CPI or one of its Affiliates is the sole record and beneficial owner of
one hundred percent (100%) of the equity ownership interests of Buyer.  After
giving effect to the issuance of the Class A Units to the Company pursuant to
this Agreement, as of the Closing Date, CPI or one of its Affiliates will be the
record and beneficial owner of ninety-five percent (95%), and the Company will
be the record and beneficial owner of five percent (5%), of the equity ownership
interests of Buyer.  Except as set forth above or as provided in this Agreement,
as of the Closing Date there are no other outstanding rights, options, warrants,
preemptive rights, rights of first refusal, or similar rights or other
agreements, orally or in writing, for the purchase or acquisition from Buyer or
CPI of any securities of Buyer nor are there any commitments to issue or execute
any such rights, options, warrants, preemptive rights or rights of first
refusal.  Except as set forth in the Buyer’s LLC Agreement, as of the Closing
Date there are no outstanding rights or obligations of Buyer to pay any dividend
or make any other distribution in respect of ownership interests in Buyer.
 
 
 
8
 
 
ARTICLE 4                      
 
 
INDEMNIFICATION
 
Section 4.1 Survival of Indemnity. The representations and warranties by the
Company set forth in Article 2, subject to the exceptions thereto included in
the Disclosure Schedule, and the representations and warranties by Buyer and CPI
set forth in Article 3 shall survive until eighteen (18) months after the
Closing Date, except for the representations and warranties set forth in
Sections 2.1, 2.2, 2.5, 2.9, 2.14, 3.1, 3.2, 3.5, 3.7 and 3.8, which will
survive until the end of the applicable statute of limitations (the “Excluded
Representations”).  All covenants and agreements of the Company, Buyer and CPI
set forth in this Agreement shall survive until fully performed.  If a claim or
notice is given under Section 4.5 with respect thereto prior to the applicable
expiration date, such representation, warranty, covenant or agreement shall
survive indefinitely until such claim is finally resolved.  A claim with respect
to a breach of a representation or warranty or a breach or nonperformance of a
covenant or agreement may be brought only prior to the expiration date.
 
Section 4.2 Indemnification by the Company.  From and after the Closing, the
Company agrees to indemnify, defend and save Buyer, its members and the
officers, directors, employees, agents and representatives and the Affiliates of
the foregoing (each, a “Buyer Indemnified Party” and collectively, the “Buyer
Indemnified Parties”) harmless from and against any and all liabilities,
obligations, deficiencies, demands, claims, Proceedings, causes of action,
assessments, losses, costs, expenses, interest, fines, penalties and damages
(including reasonable fees and expenses of attorneys and accountants and
reasonable costs of investigation) (individually and collectively, the “Losses”)
sustained or incurred by any Buyer Indemnified Party arising out of or otherwise
by virtue of:  (a) any inaccuracy in any of the representations or warranties of
the Company contained in Article 2 of this Agreement, subject to the exceptions
thereto included in the Disclosure Schedule; (b) any failure of the Company to
perform any of its covenants or obligations contained in this Agreement; (c) any
Excluded Liabilities and Obligations and (d) any Bulk Sales Liabilities.
 
Section 4.3 Indemnification by Foundation Capital.
 
(a) Subject to the limitations set forth in Section 4.3(b) of this Agreement,
from and after the Closing, Foundation Capital agrees to indemnify, defend and
save the Buyer Indemnified Parties harmless from and against any and all Losses
sustained or incurred by any Buyer Indemnified Party arising out of or otherwise
by virtue of:  (i) any inaccuracy in any of the representations or warranties of
the Company contained in Article 2 of this Agreement (other than Section 2.14),
subject to the exceptions thereto included in the Disclosure Schedule; (ii) any
breach by the Company of the Transition Services Agreement; (iii) any breach by
any Non-Compete Party of the covenants contained in Section 6.1 of this
Agreement; (iv) any breach by the Company or Foundation Capital of the covenants
contained in Sections 6.2 (only with respect to clause (a) thereof), 6.4 or 6.7
of this Agreement or any inaccuracy in any of the representations and warranties
contained in Section 2.14; (v) liabilities and obligations of the Company
pursuant to that certain Lease, dated as of July 18, 2008, by and between GRE
Sansome LLC, a Delaware limited liability company, and the Company; (vi) the
Excluded Liabilities and Obligations; (vii) all liabilities relating to
stockholders of the Company; (viii) any
 
 
 
 
9
 
 
Bulk Sales Liabilities and (ix) any breach by the Company of the covenants
contained in Section 6.2 (only with respect to clause (b) thereof).
 
(b)   (i)  The total liability of Foundation Capital under Sections 4.3(a)(i)
and 4.3(a)(ii) of this Agreement (each a “Category A Indemnity”) shall be
limited to the Class A Unit Valuation (as defined below).
 
(ii)  The total liability of Foundation Capital under Sections 4.3(a)(iii),
4.3(a)(iv), 4.3(a)(v), 4.3(a)(vi), 4.3(a)(vii), 4.3(a)(viii) and 4.3(a)(ix) of
this Agreement shall be limited in the aggregate to the greater of the Class A
Unit Valuation and $500,000 (such $500,000, the “Cash Indemnity Limit”).
 
(iii)  Notwithstanding the limitation above in Section 4.3(b)(ii), to the extent
the Company has paid less than $1,000,000 after the date hereof specifically to
satisfy Statutory Employee Obligations (the “Statutory Employee Obligation
Satisfaction Amount”), the Cash Indemnity Limit, solely with respect to Section
4.3(a)(ix) of this agreement, shall be increased from amounts available pursuant
to Section 4.3(b)(ii) by $1,000,000 less the Statutory Obligation Satisfaction
Amount.
 
(iv)  For purposes of this Section 4.3 the following terms shall have the
following meanings:  “Class A Unit Valuation” means the value of a Class A Unit
as of the date of determining Losses as determined in good faith by the Buyer,
provided, that if Foundation Capital disagrees with such valuation in writing
within 10 days of receipt thereof from Buyer, Buyer shall engage a third party
valuation firm, reasonably acceptable to Foundation Capital, with significant
valuation experience to determine the valuation thereof (the “Third Party
Valuation Firm”).  The Third Party Valuation Firm will be instructed to complete
such valuation as soon as practicable and in any event within 30 days.  Each of
Foundation Capital, the Company, the Buyer and CPI will reasonably cooperate
with the Third Party Valuation Firm.  The determination of the Third Party
Valuation Firm shall be final, binding on and nonappealable by the parties
hereto.  The cost of the Third Party Valuation Firm shall be borne 50% by
Foundation Capital and 50% by the Buyer; provided, however, that if the Third
Party Valuation Firm determines that (i) the Class A Unit Valuation is more than
ten percent (10%) greater than the valuation determined by Buyer, the cost of
the Third Party Valuation Firm shall be borne instead 100% by Buyer and (ii) the
Class A Unit Valuation is less than ninety percent (90%) of the valuation
determined by Buyer, the cost of the Third Party Valuation Firm shall be borne
instead 100% by Foundation Capital.
 
Section 4.4 Indemnification by Buyer.  From and after the Closing, Buyer agrees
to indemnify, defend and save the Company, its stockholders and the officers,
directors, employees, agents and representatives and the Affiliates of the
foregoing (each, a “Seller Indemnified Party” and collectively the “Seller
Indemnified Parties”) harmless from and against any and all Losses sustained or
incurred by any Seller Indemnified Party arising out of or otherwise by virtue
of: (a) any inaccuracy in any of the representations and warranties of Buyer
contained in Article 3 of this Agreement; (b) any failure of Buyer to perform
any of its covenants or obligations contained in this Agreement; and (c) the
Assumed Liabilities.
 
 
 
10
 
 
Section 4.5 Limitations. Notwithstanding the foregoing, neither (i) Buyer shall
be obligated to indemnify the Seller Indemnified Parties nor (ii) the Company
and Foundation Capital shall be obligated to indemnify the Buyer Indemnified
Parties with respect to any Losses (other than Losses sustained or incurred by
any Buyer Indemnified Party arising out of or otherwise by virtue of any
inaccuracy in any of the Excluded Representations) until the aggregate of all
amounts for which Buyer, on the one hand, and the Company and the Foundation
Capital, on the other hand, with respect to all such claims applicable thereto
exceeds $10,000 (the “Deductible”) and in such event the Buyer, on the one hand,
and the Company and Foundation Capital, on the other hand, shall only be
responsible for the amount in excess of the Deductible.
 
Section 4.6 Payments. Payments of all amounts owing by a party under this
Article 4 shall be made promptly upon the determination that an indemnification
obligation is owing; provided, however, that, subject to Section 4.3(b), if any
payment for any Loss is finally determined to be owed to Buyer under this
Article 4, the Buyer may at its option set-off and take such amount from any
distributions due to the Company or Foundation Capital from Buyer or by
surrender of the Class A Units based on the applicable Class A Unit Valuation;
provided further that the sole form of payment of amounts owing by Foundation
Capital with respect to a Category A Indemnity shall be the surrender of that
number of Class A Units equal in value (based on the Class A Unit Valuation) to
amount of the Losses to such Buyer Indemnified Party regardless of the holder
thereof pursuant to the provisions of Buyer’s LLC Agreement; and provided
further that the maximum amount payable in cash by Foundation Capital pursuant
to this Section 4 shall be the Cash Indemnity Limit and that any obligation of
Foundation Capital to pay any amount in cash pursuant to this Section 4 shall
expire on the date that is four (4) years following the Closing Date (other than
relating to a claim made in writing to Foundation Capital prior to such
date).  All payments or surrender of Class A Units by the Company and/or
Foundation Capital shall be made to CPI (and not to the Buyer) in satisfaction
of claims by any Buyer Indemnified Party hereunder.  Notwithstanding the
foregoing, promptly upon receipt of a claim by Buyer (and in any event prior to
Buyer engaging the Third Party Valuation Firm), Foundation Capital may elect in
writing in lieu of surrender of Class A Units to pay the full amount of any such
claim in cash to the Buyer.
 
Section 4.7 Procedure.
 
(a) If any Buyer Indemnified Party or Seller Indemnified Party shall seek
indemnification with respect to any Loss or potential Loss arising from a claim
asserted by a third party for which such party seeking indemnification (the
“Indemnified Party”) is entitled to indemnification under this Article 4, then
the Indemnified Party shall promptly notify the other party (the “Indemnifying
Party”) in writing; provided, however, that no delay on the part of the
Indemnified Party in notifying the Indemnifying Party (except to the extent
notice is not received prior to the expiration of the survival period contained
in Section 4.1) shall relieve the Indemnifying Party from any obligation
hereunder unless the Indemnifying Party is prejudiced thereby.  Such notice of a
Loss or a potential Loss shall to the extent known by such party set forth with
reasonable specificity the facts and circumstances of which such party has
received notice, and if such party giving such notice is an Indemnified Party,
specify the basis hereunder upon which the Indemnified Party’s claim for
indemnification is asserted.
 
(b) An Indemnifying Party will have the right to elect in writing defend the
Indemnified Party within 10 business days or receipt of such notice against the
claim with
 
 
 
11
 
 
counsel of its choice, reasonably satisfactory to the Indemnified Party, so long
as (i) the claim involves only money damages and does not seek injunctive or
other equitable relief, and (ii) the Indemnifying Party conducts the defense of
the claim actively, diligently and completely.  So long as the Indemnifying
Party is conducting the defense of the claim in accordance with this Section
4.7(b), (x) the Indemnified Party may participate in the defense of the claim
through separate co-counsel, but the retention of any such separate counsel
shall be at the sole cost and expense of the Indemnified Party, (y) the
Indemnified Party will not consent to the entry of any judgment or enter into
any settlement with respect to the claim without the prior written consent of
the Indemnifying Party, which consent shall not be unreasonably withheld or
delayed, and (z) the Indemnifying Party will not consent to the entry of any
judgment or enter into any settlement with respect to the claim without the
prior written consent of the Indemnified Party, which consent shall not be
unreasonably withheld or delayed.
 
(c) In the event either of the conditions of Section 4.7(b) is or becomes
unsatisfied, the Indemnified Party may defend against, and consent to the entry
of any judgment or enter into any settlement with respect to, the claim in any
manner it may deem appropriate (and the Indemnified Party need not consult with,
or obtain any consent from, any Indemnifying Party in connection therewith).
 
Section 4.8 Remedies Exclusive.  Following the Closing, with the exception of
remedies based on fraud, willful misrepresentation or willful misconduct, the
remedies set forth in this Section 4 shall be the sole and exclusive remedy for
money damages for any action arising out of this Agreement (it being understood
that nothing in this Section 4.8 or elsewhere in this Agreement shall affect the
parties’ rights to specific performance or other equitable remedies)
 
.
ARTICLE 5      
                
CLOSING
 
Section 5.1 Closing.  The transactions that are the subject of this Agreement
shall be consummated at a closing (the “Closing”), which shall take place at
10:00 a.m., Chicago time, remotely via the exchange of the items set forth in
Sections 5.2(a) and 5.3(a) by pdf and/or facsimile on the date hereof or such
other place and/or time as the parties may agree in writing (the “Closing
Date”).  The Closing shall be deemed effective at the close of the Company’s
business on the Closing Date (the “Effective Time”).
 
Section 5.2 Conditions to Buyer’s Obligation to Close.  Buyer’s obligation to
consummate the transactions contemplated hereby is subject to satisfaction of
the following conditions:
 
(a) Company’s Closing Deliveries.  At the Closing, the Company shall have
delivered or caused to have been delivered to Buyer:
 
(i) a certificate executed and delivered by the Secretary of the Company in form
and substance reasonably satisfactory to Buyer, attesting and certifying as to:
(i) the Certificate of Incorporation of the Company (as also certified as of a
recent date by the Secretary of State of the State of Delaware); (ii) the bylaws
of the Company; (iii) copies of resolutions of the Company adopting and
authorizing the transactions contemplated by
 
 
 
12
 
 
     this Agreement and the Transaction Documents to which the Company is a
party; and (iii) incumbency and specimen signature certificates with respect to
the officers
     of the Company;
 
(ii) certificate of good standing of the Company issued not earlier than fifteen
days prior to the Closing Date by the Secretary of State of the State of
Delaware;
 
(iii) a bill of sale in a form acceptable to Buyer for the transfer of the
Purchased Assets;
 
(iv) such keys, lock and safe combinations and other similar items as Buyer
shall require to obtain immediate and full occupation and control of the
Purchased Assets;
 
(v) a copy of the Amended and Restated Limited Liability Company Agreement of
the Buyer in the form of Exhibit A attached hereto (the “Buyer’s LLC Agreement”)
duly executed by the Company;
 
(vi) a consent and release agreement from Silicon Valley Bank releasing the
Purchased Assets effective as of the Closing Date in the form attached hereto as
Exhibit D (the “SVB Release”);
 
(vii) a copy of the Transition Services Agreement in the form of Exhibit B
attached hereto (the “Transition Services Agreement”) duly executed by the
Company; and
 
(viii) an amount equal to the Transferred Cash, by wire transfer of immediately
available funds as directed by Buyer.
 
Section 5.3 Company’s Obligation to Close.  The Company’s obligation to
consummate the transactions contemplated hereby is subject to satisfaction of
the following conditions:
 
(a) Buyer’s Closing Deliveries.  At the Closing, Buyer shall deliver or cause to
be delivered to the Company:
 
(i) certificates, executed and delivered by the Secretary of Buyer in form and
substance reasonably satisfactory to the Company, attesting and certifying as
to: (i) copies of resolutions of the board of directors of CPI adopting and
authorizing the transactions contemplated by this Agreement and the Transaction
Documents to which Buyer is a party; (ii) copies of resolutions of the Manager
of Buyer adopting and authorizing the transactions contemplated by this
Agreement and the Transaction Documents to which Buyer is a party; and (iii)
incumbency and specimen signature certificates with respect to the officers of
CPI and Buyer;
 
(ii) a certificate of good standing of Buyer issued not earlier than fifteen
days prior to the Closing Date from the Secretary of State of Delaware;
 
 
13
 
 
(iii) an assumption agreement, with respect to the assumption by Buyer of the
Assumed Liabilities;
 
(iv) the Buyer’s LLC Agreement, duly executed by CPI or its Affiliate; and
 
(v) the Transition Services Agreement, duly executed by Buyer.
 
ARTICLE 6                      
 
COVENANTS AND OTHER AGREEMENTS
 
Section 6.1 Non-Competition; Confidentiality.  The parties agree that Buyer is
relying on the covenants and agreements set forth in this Section 6.1, that
without such covenants Buyer would not enter into this Agreement or the
transactions contemplated hereby, and that the Purchase Price is sufficient
consideration to make the covenants and agreements set forth herein enforceable.
 
(a) Noncompetition.  In furtherance of the purchase and sale of the Purchased
Assets by virtue of the transactions contemplated hereby, to more effectively
protect the value of the Business and the Company, and to induce Buyer to
consummate the transactions contemplated hereby, each of the Company and
Foundation Capital (collectively, the “Non-Compete Parties”) covenants and
agrees that, during the Term, it will not, nor will it permit any of its
Affiliates to, invest, engage or participate, directly or indirectly,
individually or as an investor, owner, securityholder, partner, member,
director, manager, officer, employee, consultant, sales representative,
manufacturer’s representative or agent of any other Person, in the Business
anywhere in the United States.  Notwithstanding the foregoing, nothing contained
in this Section 6.1(a) shall prohibit (i) any Non-Compete Party or any of its
Affiliates from owning less than five percent (5%) of any class of stock listed
on a national securities exchange or traded in the over-the-counter market or
(ii) any activity of any Foundation Capital Portfolio Company.  For the
avoidance of doubt, during the Term the restrictions set forth herein will
prohibit the Non Compete Parties, including Foundation Capital, from investing
in a company that primarily engages in the Business at the time of such
investment. The “Term” shall mean the period beginning on the Closing Date and
ending upon the second anniversary of the Closing Date.  Each Non-Compete Party
acknowledges and agrees that the covenants set forth in this Section 6.1(a) are
reasonable and necessary for the protection of Buyer’s business interests, that
irreparable injury will result to Buyer if the Company or any of its Affiliates
breaches any of the terms of this Section 6.1(a), and that in the event of an
actual or threatened breach by such party of any of the provisions contained in
this Section 6.1(a), Buyer will have no adequate remedy at Law.  Each
Non-Compete Party accordingly agrees that in the event of any actual or
threatened breach by it or any of its Affiliates of any of the provisions
contained in this Section 6.1(a), Buyer shall be entitled to such injunctive and
other equitable relief, without (i) the posting of any bond or other security,
(ii) the necessity of showing actual damages and (iii) showing that monetary
damages are an inadequate remedy.
 
(b) Non-Solicitation.  Each Non-Compete Party hereby covenants and agrees that,
during the Term, it will not, nor will it permit any of its Affiliates to,
directly or indirectly, solicit business or contracts competitive with the
Business or sell products or services competitive with
 
 
 
14
 
 
the Business to, or participate as an employee, agent, consultant, owner,
securityholder, director, manager, partner, member or in any other individual or
representative capacity in any business which solicits business or contracts
competitive with the Business from, any Person that is or was a supplier or
customer of the Business (including, without limitation, any photographer,
recruiter or salesperson engaged by the Business) during the one year period
preceding the date hereof, or from any successor in interest to any such Person,
in any case for the purpose of securing business or contracts competitive with
the Business.  Notwithstanding the foregoing, nothing contained in this Section
6.1(b) shall prohibit any activity of any Foundation Capital Portfolio Company.
 
(c) Confidentiality.  From and after the Closing and, in the case of Foundation
Capital until the end of the Term, each Non-Compete Party shall, and shall cause
its Affiliates to, maintain the confidentiality of, and refrain from using or
disclosing to any Person, all confidential and proprietary information
concerning Buyer, the Business and the Company (“Confidential Information”),
except to the extent disclosure of any such information is required by law or is
in the public domain through no act on the part of such party, any of its
Affiliates or any of its agents.  In the event that any such party reasonably
believes after consultation with counsel that it is required by law to disclose
any Confidential Information, such party will (i) to the extent permissible,
provide Buyer with prompt notice before such disclosure in order that Buyer may
attempt to obtain a protective order or other assurance that confidential
treatment will be accorded to such Confidential Information and (ii) reasonably
cooperate with Buyer, at Buyer’s expense, in attempting to obtain such order or
assurance.
 
(d) Interference with Relationships.  During the Term, each Non-Compete Party
shall not, and shall cause its Affiliates not to, directly or indirectly,
employ, engage or recruit, solicit, contact or approach for employment or
engagement, or participate as an employee, agent, consultant, owner,
securityholder, director, manager, partner, member or in any other
representative capacity in any business that employs, engages or recruits,
solicits, contacts or approaches for employment or engagement, any Person who
served as an employee or consultant to the Company within the one year period
immediately preceding the date of this Agreement or such
solicitation.  Notwithstanding the foregoing, nothing contained in this Section
6.1(d) shall prohibit any activity of any Foundation Capital Portfolio
Company.  For the avoidance of doubt, general advertisements and general
solicitations, but not the hiring any Person responding thereto, shall not
constitute a solicitation in violation of this Section 6.1(d).
 
(e) Publicity.  During the Term, no Non-Compete Party or any Affiliate thereof
shall make any statement or any other expressions on television, radio, the
internet or other media or to any third party, including, without limitation, in
communications with any customers, vendors, photographers, videographers,
prospects, sales representatives or distributors, which are in any way
disparaging of Buyer, the Company, or any of its Affiliates, the products and
services of the Company or the Business.
 
(f) Blue-Pencil.  If any court of competent jurisdiction shall at any time deem
the term of any particular restrictive covenant contained in this Section 6.1
too lengthy or the geographic area covered too extensive, the other provisions
of this Section 6.1 shall nevertheless stand, the Term shall be deemed to be the
longest period permissible by law under the circumstances and the geographic
area covered shall be deemed to comprise the largest territory
 
 
 
15
 
 
permissible by law under the circumstances.  The court in each case shall reduce
the Term and/or geographic area covered to permissible duration or size.
 
Section 6.2 Protection of Business Relationships.  (a) After the Closing, the
Company will notify Buyer of all inquiries relating to the Business or the
Purchased Assets and shall pay in full the Excluded Liabilities and Obligations
set forth on Schedule 6.2.  (b) After the Closing, the Company shall pay in full
all obligations to employees of the Company (including employees terminated in
connection with the transactions contemplated hereby) required by law (the
“Statutory Employee Obligations”).
 
Section 6.3 Names.  After the Closing Date, the Company shall change its name to
a name that does not use the words “Bella” or “Picture” or any derivative
thereof and each Non-Compete Party agrees that it will not, and shall cause its
Affiliates not to, sell, distribute or deal in any product or service bearing
the name “Bella Pictures” or any similar words or phrases.  In the case of
Foundation Capital, the obligations pursuant to this Section 6.3 shall terminate
on the date which is two years from the Closing Date.
 
Section 6.4 Further Assurances.  Each of the parties hereto agree that
subsequent to the Closing Date, upon the reasonable request of any other party
hereto, it shall execute and deliver, or cause to be executed and delivered,
such further instruments and take such other actions as may be reasonably
necessary to carry out the transactions contemplated by this Agreement and the
Transaction Documents or to vest, perfect or confirm ownership of the Purchased
Assets and the Business in Buyer.  The Company acknowledges and agrees that
financial statements regarding the Company previously delivered to the Buyer may
be used and disclosed by the Buyer, including, for purposes of certain filing
requirements of the Buyer and its Affiliates with the Securities and Exchange
Commission.  The Company shall cause (i) the UCC-3 Termination Statement
attached to the SVB Release to be submitted for filing with the Delaware
Secretary of State (the “DE SOS”) within 2 business days of the Closing Date and
(ii) the Release of Security Interest in Intellectual Property attached to the
SVB Release to be submitted for recordation with the United States Copyright
Office (the “USCO”) and the United States Patent and Trademark Office (the
“USPTO”), within 5 business days of the Closing Date.  The Company shall
promptly provide Buyer with a file stamped copy of each of such UCC-3
Termination Statement and Release of Security Interest in Intellectual Property
upon the Company’s receipt of the same from the DE SOS, the USCO and the USPTO,
as applicable.  The Company shall take all reasonable actions requested by the
Buyer to enforce the Company’s rights under the SVB Release with respect to the
release of Liens on the Purchased Assets.
 
Section 6.5 Employees.  The Company acknowledges that, effective upon Closing,
Buyer may make offers of employment to each of the employees of the Company (the
“Transferred Employees”).  The Company agrees that it will not employ, other
than in connection with the services to be provided pursuant to the Transition
Services Agreement, any employee that rejects an offer of employment from the
Buyer.  The Company acknowledges that no Transferred Employees are subject to
any agreement or obligation with the Company or any Affiliates of the Company
that will be effective on or after the Closing Date relating to confidentiality,
noncompetition, nonsolicitation or otherwise that would limit or affect such
Transferred Employees’ ability to carry on the Business after the Closing or
otherwise be employed by Buyer.  The Company shall be liable and shall hold
Buyer harmless from any
 
 
 
 
16
 
 
Severance Payments or other liability (including pursuant to the WARN Act)
resulting from termination of employees by the Company.
 
Section 6.6 Third Party Consents.  The Company shall use commercially reasonable
efforts to obtain, or cause to be obtained, any approvals or consents necessary
to convey to Buyer the benefit of all Purchased Assets, including, without
limitation, any Contracts licensing to the Company any images or videos
appearing on the Company’s websites and marketing materials as of the Closing
Date (the “Photographer Agreements”).  Anything contained herein to the contrary
notwithstanding, this Agreement shall not constitute an agreement to assign any
property, an attempted assignment thereof, without the consent of any other
Person party thereto, would constitute a breach thereof or in any way negatively
affect the rights of Buyer (such property referred to as “Unassignable
Property”), and any Unassignable Property shall not be included in the Purchased
Assets unless and until such requisite consent is obtained.  In the event any
consent or approval to an assignment contemplated hereby is not obtained on or
prior to the Closing Date, the Company and Buyer shall cooperate with each other
in an arrangement reasonably designed to provide that Buyer shall receive the
Company’s interest in the benefits under any such Unassignable Property,
provided that Buyer shall undertake to pay or satisfy the corresponding
liabilities for the enjoyment of such benefit to the extent Buyer would have
been responsible therefor if such consent or approval had been obtained and the
Company shall have no obligation to pay or satisfy such corresponding
liabilities.  Without limiting the foregoing, in the event the Company is unable
to obtain the consent or approval to an assignment of any Photographer Agreement
prior to the Closing Date, the Company shall continue to work in good faith
towards obtaining such consents or approvals, and the Company hereby grants to
Buyer a fully-paid up, non-exclusive, and royalty free right and license to all
rights of the Company pursuant to the Photographer Agreements that are
sublicensable or otherwise transferrable by the Company, including the right to
use any images licensed (together, the “Photographer Licensed Rights”) for a
reasonable period after the Closing sufficient to allow the Buyer to use such
Photographer Licensed Rights in a manner consistent with the use of such rights
prior to the Closing Date until such assets can be reasonably replaced, which
period shall be no less than 90 days from the Closing Date; provided that (a)
Buyer’s use of such images shall not breach the terms of any such Photographer
Agreements as of the date hereof, and (b) the foregoing license shall terminate
as to each Photographer Agreement assigned to Buyer prior to the expiration of
the license term.  The Company agrees that other than as set forth in this
Section 6.6 for the benefit of the Buyer or pursuant to the Transition Services
Agreement, the Company will not use or provide a license or other right for any
other party to use any of the Photographer Licensed Rights.
 
Section 6.7 Additional Agreements.  The Company shall, and Foundation Capital
shall cause the Company to, on the Closing Date transfer the Class A Units in
accordance with the Buyer’s LLC Agreement to Foundation Capital in satisfaction
of a certain loan made by Foundation Capital to the Company secured by a
subordinated security interest in the assets of the Company (including, without
limitation, the Class A Units) pursuant to the Securities Transfer Agreement
attached hereto as Exhibit C.
 
Section 6.8 Transfer Taxes.  The Company shall be solely responsible for all
sales, transfer, documentary, stamp, recording and similar taxes due with regard
to the transactions contemplated by this Agreement.  If requested by the
Company, Buyer shall provide the Company with duly authorized and validly
executed resale certificates for each jurisdiction in which the
 
 
 
17
 
 
Purchased Assets described in Section 1.2(b) are located, informing the Company
that Buyer is purchasing the assets listed on such certificate for resale.  With
respect to any Purchased Assets that are computer software or are otherwise
determined to constitute “prewritten programs” within the meaning of the
California Sales and Use Tax Regulations (or within the meaning of any similar
statute or regulation in any state in which such Purchased Assets are located)
(collectively, the “Purchased Software”), Buyer and the Company shall take all
reasonable steps necessary to ensure that the transfer of the Purchased Software
is not subject to sales or use Tax, including transferring the Purchased
Software either (i) by remote telecommunications (where Buyer does not obtain
possession of any tangible personal property, such as storage media, in
connection with the transfer) or (ii) by the Company installing the Purchased
Software on Buyer’s computers without providing any storage media to Buyer in
connection with the transfer.
 
ARTICLE 7        
              
                             MISCELLANEOUS
 
Section 7.1 Notices.  All notices, reports, records or other communications that
are required or permitted to be given to the parties under this Agreement shall
be sufficient in all respects if given in writing and delivered in person, by
facsimile, by overnight courier or by registered or certified mail, postage
prepaid, return receipt requested, to the receiving party at the following
address:
 
          If to the Company:
Bella Pictures, Inc.
114 Sansome Street, Floor 3
San Francisco, California  94104
Attention:  Chief Executive Officer
   
          with a copy (which shall not constitute notice) to:
Latham & Watkins LLP
140 Scott Drive
Menlo Park, California  94025
Facsimile: (650) 463-2600
Attention:  Patrick A. Pohlen, Esq.
Kathleen M. Wells, Esq.
   
          If to Foundation Capital:
Foundation Capital
250 Middlefield Road
Menlo Park, California  94025
Attention:  Paul Holland
David Armstrong
   
          If to Buyer:
c/o CPI Corp.
1706 Washington Avenue
St. Louis, Missouri  63103-1717
Facsimile:  314-231-4233
Attention:  Dale Heins
   
          with a copy to:
McDermott Will & Emery LLP
227 West Monroe Street
Chicago, Illinois 60606-5096
Facsimile:  (312) 984-7700
Attention:  Stanley H. Meadows, P.C.
 

 
 
 
 
18
 
 
 
or such other address as such party may have given to the other parties by
notice pursuant to this Section 7.1.  Notice shall be deemed given on (i) the
date such notice is personally delivered, (ii) three days after the mailing if
sent by certified or registered mail, (iii) one (1) business day after the date
of delivery to the overnight courier if sent by overnight courier, or (iv) the
next succeeding business day after transmission by facsimile.
 
Section 7.2 General Definitions.  For the purposes of this Agreement, the
following terms have the meaning set forth below:
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlled by or under common control with such Person.  For purposes
of this definition, “control,” when used with respect to any specified Person,
means the power to direct or cause the direction of the management and policies
of such Person, directly or indirectly, whether through ownership of voting
securities or by contract or otherwise, and the term “controlled by” has meaning
correlative to the foregoing.  For the avoidance of doubt, with respect to
Foundation Capital, “Affiliate” shall not include any limited partners thereof
or any Foundation Capital Portfolio Company, but shall include (i) any other
funds with common officers, directors or managers as Foundation Capital, (ii)
any management company affiliated therewith and (iii) any partners of its
general partner and/or management company who served as a representative or
observer to the Board of Directors of the Company or other received material
confidential information of the Company.
 
“Assumed Liabilities” means (a) services, products and other obligations of the
Business and the Company arising pursuant to the terms of the Transferred
Contracts with respect to wedding photography and videography services and
products and wedding album products, regardless of whether any outstanding
payment obligations of customers remain with respect to such services and
products, and including without limitation any obligations of the Business and
the Company due to credit card chargebacks related to the Transferred Contracts
(provided that Assumed Liabilities shall not include any such chargebacks
relating to performance by the Company under the Transferred Contracts prior to
the Closing until the aggregate amount thereof after the Closing exceeds
$235,000); and (b) all sales Tax liabilities relating exclusively to engagements
and weddings shot after the Closing pursuant to the terms of the Transferred
Contracts.
 
“Company Benefit Plan” means any employee benefit offered by the Company to its
employees.
 
“Company Closing Costs” means all fees, costs and expenses (including all fees
and expenses of the Company’s legal, accounting and other professional advisors)
that are directly related to the transactions contemplated by this Agreement to
the extent incurred by the Company, including (a) all payments required to
obtain third party consents and expense incurred by the Company in connection
with transactions contemplated thereby and (b) all
 
 
 
19
 
 
change of control payments due by the Company to any Person under any plan,
agreement or arrangement of the Company, which liability, in each case, is
payable or becomes due as a result of the consummation of the transactions
contemplated hereby (including any Severance Payments), including all Taxes
which are payable by the Company in connection with the payment of such
liability.
 
 “Deposits and Remittances” means all customer deposits for weddings, albums and
associated products made prior to the Closing Date.
 
“Foundation Capital Portfolio Company” means any Person in which Foundation
Capital or any of its Affiliates is an investor, owner or securityholder.
 
“Intellectual Property” means, collectively, in the United States and all
countries or jurisdictions foreign thereto, (i) all inventions (whether
patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, (ii) all trademarks, all goodwill associated therewith,
and all applications, registrations, and renewals in connection therewith, (iii)
all moral rights and copyrights in any work of authorship (including but not
limited to databases, software, and mask works) and all applications,
registrations, and renewals in connection therewith, (iv) all trade secrets and
confidential business information (including confidential ideas, research and
development, know-how, methods, formulas, compositions, manufacturing and
production processes and techniques, technical and other data, designs,
drawings, specifications, customer and supplier lists, pricing and cost
information, and business and marketing plans and proposals), (v) computer
software and firmware (including source code, executable code, data, databases,
user interfaces and related documentation), (vi) all other proprietary
intellectual property rights, (vii) all copies and tangible embodiments of any
of the foregoing (in whatever form or medium), and (viii) all income, royalties,
damages and payments related to any of the foregoing (including damages and
payments for past, present or future infringements, misappropriations or other
conflicts with any intellectual property), and the right to sue and recover for
past, present or future infringements, misappropriations or other conflict with
any intellectual property.
 
“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated association, corporation
or other entity or any governmental authority.
 
“Severance Payments” means all severance, stay bonus or change of control
payments (whether payable prior to, on or after the Closing Date) of the
Company.
 
“Tax” means any Federal, state, local or foreign income, gross receipts,
franchise, estimated, alternative minimum, add on minimum, sales, use, transfer,
registration, value added, excise, natural resources, entertainment, amusement,
severance, stamp, occupation, premium, windfall profit, environmental, customs,
duties, real property, personal property, ad valorem, capital stock, social
security, unemployment, disability, payroll, license, employee or other
withholding, or other tax, of any kind whatsoever, including any interest,
penalties or additions to Tax.
 
 “Transaction Documents” means the agreements and other documents delivered
pursuant to Sections 5.2 or 5.3.
 
 
 
20
 
 
 
Section 7.3 Entire Agreement; Amendment.  This Agreement, including the exhibits
and schedules hereto, the Transaction Documents and the instruments and
agreements executed in connection herewith and therewith contain all of the
terms, conditions and representations and warranties agreed upon by the parties
relating to the subject matter of this Agreement and supersede all prior and
contemporaneous agreements, negotiations, correspondence, undertakings and
communications of the parties, oral or written, respecting such subject
matter.  This Agreement shall not be amended or modified except by an agreement
in writing duly executed by Buyer and the Company.
 
Section 7.4 Counterparts; Deliveries.  This Agreement may be executed
simultaneously in counterparts, each of which shall be deemed an original but
all of which together shall constitute one and the same instrument.  This
Agreement, the Transaction Documents and each other agreement or instrument
entered into in connection herewith or therewith or contemplated hereby or
thereby, and any amendments hereto or thereto, to the extent signed and
delivered by means of a facsimile machine or other electronic transmission,
shall be treated in all manner and respects and for all purposes as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person.
 
Section 7.5 Third Parties.  Nothing in this Agreement, express or implied, is
intended to confer any right or remedy under or by reason of this Agreement on
any Person other than the parties signatory hereto, the Buyer Indemnified
Parties, the Seller Indemnified Parties, and, with respect to the Buyer’s
assumption of obligations of the Business and the Company due to credit card
chargebacks related to the Transferred Contracts (to the extent provided in the
definition of “Assumed Liabilities” in Section 7.2), Silicon Valley Bank, and
their respective heirs, representatives, successors and assigns, nor is anything
set forth herein intended to affect or discharge the obligation or liability of
any third Persons to any party to this Agreement, nor shall any provision give
any third party any right of subrogation or action over against any party to
this Agreement.
 
Section 7.6 Expenses.  Each of the parties shall pay all costs and expenses
incurred or to be incurred by it in negotiating and preparing this Agreement and
all documents executed in connection herewith and in closing and carrying out
the transactions contemplated hereunder and thereunder including, but not
limited to, legal and accounting fees and expenses (collectively, the
“Expenses”); provided, however, that in the event of any dispute arising out of
the interpretation or enforcement of this Agreement, the non-prevailing party
shall pay all reasonable attorneys’ fees and expenses incurred by the prevailing
party, including, but not limited to, fees and expenses upon appeal or in any
bankruptcy or similar proceeding.
 
Section 7.7 Waiver.  No failure of any party to exercise any right or remedy
given to such party under this Agreement or otherwise available to such party or
to insist upon strict compliance by any other party with its obligations
hereunder, and no custom or practice of the parties in variance with the terms
hereof, shall constitute a waiver of any party’s right to demand exact
compliance with the terms hereof, unless such waiver is set forth in writing and
executed by such party.  Any such written waiver shall be limited to those items
specifically waived therein and shall not be deemed to waive any future breaches
or violations or other non-specified breaches or violations unless, and to the
extent, set forth therein.
 
 
 
21
 
 
Section 7.8 Assignments.  This Agreement will be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.  Notwithstanding the foregoing, nothing in this Agreement is intended
to limit Buyer’s ability to assign its rights or delegate its responsibilities,
liabilities and obligations under this Agreement to (a) any Affiliate of Buyer,
(b) any purchaser of all or substantially all of the assets of Buyer or (c) to
lenders to Buyer or its Affiliates as security for borrowings, at any time
whether prior to or following the Closing Date without consent; provided,
however, that no such assignment shall relieve or release Buyer from its
obligations under this Agreement.  Notwithstanding anything to the contrary
contained herein, the Company may not assign any of its rights or delegate any
of its responsibilities, liabilities or obligations under this Agreement,
without the written consent of Buyer.
 
Section 7.9 Headings.  The subject headings of articles and sections of this
Agreement are included for purposes of convenience of reference only and shall
not affect the construction or interpretation of any of its provisions.
 
Section 7.10 Governing Law.  This Agreement shall be construed and governed in
accordance with the internal laws of the State of Delaware without regard to the
principles of conflicting laws.
 
Section 7.11 Jurisdiction of Courts.  Any Proceeding initiated over any dispute
arising out of or relating to this Agreement or any of the transactions
contemplated hereby shall be initiated in any federal or state court located
within Delaware, and the parties further agree that venue for all such matters
shall lie exclusively in those courts.  The parties hereby irrevocably waive, to
the fullest extent permitted by applicable Law, any objection that they may now
or hereafter have, including, but not limited to, any claim of forum non
conveniens, to venue in the courts located in Delaware.  The parties agree that
a judgment in any such dispute may be enforced in other jurisdictions by
Proceedings on the judgment or in any other manner provided by Law.
 
Section 7.12 Waiver of Jury Trial.  Each of the parties hereto hereby
irrevocably waives any and all right to trial by jury of any claim or cause of
action in any legal proceeding arising out of or related to this Agreement or
the transactions or events contemplated hereby or any course of conduct, course
of dealing, statements (whether verbal or written) or actions of any party
hereto.  The parties hereto each agree that any and all such claims and causes
of action shall be tried by the court without a jury.  Each of the parties
hereto further waives any right to seek to consolidate any such legal proceeding
in which a jury trial has been waived with any other legal proceeding in which a
jury trial cannot or has not been waived.
 
Section 7.13 Construction.  Where specific language is used to clarify by
example a general statement contained herein, such specific language shall not
be deemed to modify, limit or restrict in any manner the construction of the
general statement to which it relates.  The language used in this Agreement
shall be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction shall be applied against any party.
 
Section 7.14 Public Announcements.  No party shall make any public announcement
or filing with respect to the transactions provided for herein without the prior
written consent of
 
 
 
22
 
 
Buyer and the Company, unless otherwise required by Law.  Any press release or
other announcement or notice regarding the transactions contemplated by this
Agreement shall be a joint press release mutually agreed to in writing by Buyer
and the Company.  Notwithstanding the foregoing, CPI is authorized to make any
necessary filings with the Securities and Exchange Commission with respect to
the transactions contemplated hereby.
 
Section 7.15 Bulk Sales.  The parties acknowledge that it may not be practicable
to comply or attempt to comply with the procedures of the “Bulk Sales Act” or
similar law of any or all of the states in which the Purchased Assets are
situated or of any other state which may be asserted to be applicable to the
transactions contemplated hereby.  Accordingly, to induce Buyer and CPI to waive
any requirements for compliance with any or all of such laws, which waiver is
hereby granted by Buyer and CPI, the Company hereby agrees that the indemnity
provisions of Section 4.2 shall apply to any Losses of any Buyer Indemnified
Parties arising out of or resulting from the failure of the Company to comply
with any such laws (“Bulk Sales Liability”).
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
 
SIGNATURE PAGE FOLLOWS.]
 

 
 
23
 
 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

  BELLA PICTURES, INC.          
 
By:
/s/Mitchell Rhodes       Mitchell Rhodes     Its: Chief Executive Officer      
   


  BELLA PICTURES HOLDINS, LLC             By: CPI Corp., its Manager           
 
By:
/s/Renato Cataldo        Renato Cataldo     Its: President and Chief Executive
Officer          


  CPI CORP.          
 
By:
/s/Renato Cataldo       Renato Cataldo     Its: President and Chief Executive
Officer          


  FOUNDATION CAPITAL IV, L.P.          
 
By:
/s/Paul Holland       Paul Holland       Manager          















 
 
24
 
 

Exhibit A:                      Buyer’s LLC Agreement


Exhibit B:                      Transition Services Agreement
 
Exhibit C:                      Securities Transfer Agreement


Exhibit D:                      SVB Release


Schedule 1.2(e):           Transferred Contracts


Schedule 2.6:                Annual Financial Statements and 2010 Financial
Statements


Schedule 2.6(a):            Deposits and Remittances


Schedule 2.6(b):            Accounts Payable


Schedule 2.6(c):             Amounts Due by Customers


Schedule 2.6(d):             List of Retail Value of All Products and Services
Remaining to be Fulfilled


Schedule 2.10:                Contracts
 
Schedule 6.2:                   Excluded Liabilities and Obligations



The above exhibits and schedules have been omitted.  CPI Corp. agrees to furnish
the exhibits and schedules supplementally to the SEC upon request by the SEC.
 
 